Citation Nr: 0406148	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  01-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a herniated nucleus pulposus.

2.  Entitlement to service connection for entitlement to 
service connection for a herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife and Appellant's Daughter


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and assistance as 
well as obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a low back injury in 
a February 1979 rating decision; the veteran did not initiate 
an appeal of the denial upon notice of the decision.

3.  The RO found no new and material evidence to reopen the 
veteran's claim in the last rating action of record 
addressing the issue on any basis dated in April 2000; the 
veteran did not initiate an appeal upon notice of the denial 
of his claim and the April 2000 rating decision became final.

4.  Evidence received since the April 2000 rating decision is 
neither cumulative nor duplicative of evidence previously 
considered by the Board and it bears directly and 
substantially on the specific matter under consideration.



CONCLUSION OF LAW

1.  The April 2000 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2003).

2.  New and material evidence has been received since the 
April 2000 rating decision and the claim for a low back 
injury, claimed as a herniated nucleus pulposus, is reopened.  
38 U.S.C.A. § 5108 (West 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development. VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the April 2001 rating decision, September 
2001 statement of the case (SOC), November 2001 supplemental 
statement of the case (SSOC), December 2002 SSOC and October 
2003 SSOC, the RO provided the veteran and his representative 
with the applicable law and regulations and gave notice as to 
the evidence needed to substantiate and reopen his claim for 
service connection for a lower back injury, claimed as a 
herniated nucleus pulposus.  In addition, in a September 2003 
letter, the RO explained the notice and assistance provisions 
of the VCAA, including VA's responsibility to obtain evidence 
and the veteran's responsibility to provide evidence or 
information needed to secure evidence.  Accordingly, the 
Board is satisfied that the veteran has received all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board also finds that the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A. (West 2002).  The RO has 
obtained the veteran's VA medical records.  The veteran has 
submitted medical evidence, both VA and private, but has not 
authorized the release of any additional private medical 
records or identified any other federally-held records.  The 
Board acknowledges that no medical examination or opinion has 
been secured.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, the 
VCAA does not require a previously disallowed claim to be 
reopened unless there is new and material evidence.  38 
U.S.C.A. § 5103A(f) (West 2002).  As discussed below, since 
there is new and material evidence to reopen this claim, VA 
will obtain a medical examination and opinion, as described 
in the remand following this decision.  

The Board also notes that the new regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) 
(2002). However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the instant claim was filed in March 
2001, the amended regulations do not apply.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As all 
required notice and assistance has been provided, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


II.  Legal Criteria/Analysis

The veteran submitted a petition to reopen his original claim 
for service connection for a low back injury in March 2000.  
The RO denied that claim in an April 2000 rating decision.  
The veteran did not initiate an appeal of the denial upon 
notice of the decision.  The notice letter was sent to the 
veteran's address of record.  There is no indication that it 
was returned as undeliverable or otherwise not received by 
the veteran.  Therefore, the April 2000 rating decision is 
the last final decision on this issue on any basis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2003).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition. 38 
U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to the old VA regulation, which is 
applicable to this case, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Evidence of record at the time of the April 2000 rating 
decision includes service medical records, VA medical 
evidence, and private medical records.  Evidence received 
since the April 2000 rating decision consists of private 
medical reports, hearing testimony, a statement by a lay 
witness and a medical opinion rendered in June 2002 by Dr. 
L.F.H., M.D., the veteran's primary caregiver at the Orlando 
VA Healthcare Center.  The June 2002 medical opinion 
addresses the etiology of the veteran's low back disorder and 
contains the following statements:

	Due to the lack of adequate 
technological radiological equipment at 
the time [of the veteran's discharge 
from service] the correct diagnosis was 
not able to be made; . . . .  I have 
concluded that in my professional 
opinion that [the veteran's] current 
back pains, degenerative arthritis and 
spinal stenosis are as likely as not, 
related to the back injury he 
experienced while serving on active 
duty.

The VA physician's opinion was based in part on his review 
of some of the medical evidence contained in the claims 
folder.  Significantly, Dr. L.F.H., M.D. did not discuss the 
veteran's work-related injury, which occurred in 1984, in 
his June 2002 medical opinion.

The Board finds that this evidence is new, bears directly and 
substantially on the matter at issue, and is so significant 
that it must be considered with all the evidence of record in 
order to fairly adjudicate the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).  Because the evidence is new and 
material, the claim is reopened. 38 U.S.C.A. § 5108 (West 
2001).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back injury, claimed as a 
herniated nucleus pulposus, is reopened.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary in connection 
with the veteran's claim to entitlement to service 
connection for his lower back injury, claimed as a 
herniated nucleus pulposus.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in 
order to assist the veteran in the development of his 
appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part:

1.	The veteran should be accorded a VA 
examination by the appropriate physician 
to determine the nature of the veteran's 
low back injury, claimed as a herniated 
nucleus pulposus.  The claims folder and 
copy of this remand must be made 
available to the examiner prior to the 
examination.  The examiner should review 
all examination reports, including but 
not limited to: (1) the service medical 
records, which are located in a manila 
envelope located in the back of the 
claims file; (2) the private medical 
records, including X-ray reports as well 
as CT scan and MRI testing reports; (3) 
VA treatment records; (4) the June 2002 
medical statement prepared by Dr. L.F.H., 
M.D., tabbed on the left side with a 
yellow flag marked "June 2002;" (5) 
Social Security Records, tabbed on the 
left with a yellow flag marked "Social 
Security Records;" and (6) private 
medical records relating to the veteran's 
work-related back injury dated in 
November 1984, which are tabbed on the 
left with a yellow flag marked "November 
1984," as well as medical records dated 
in March 1984, which are tabbed on the 
left side with a yellow flag marked 
"March 1984."  

	2.	After conducting a thorough review 
of the medical evidence of record, the 
examiner is requested to express an 
opinion as to whether there is any 
causal relationship between the 
veteran's lower back disability and the 
back injury which he claims he suffered 
during his training.  The examiner 
should also comment on the causal 
relationship, if any, between the 
veteran's work-related back injury in 
1984 and his current lower back 
disability.  The examiner should also 
address the Dr. L.F.H., M.D.'s June 
2002 medical opinion in his or her 
examination report.  All conclusions 
should be supported by citation to 
clinical findings of record.  The 
examiner also should provide complete 
rationale for all conclusions reached. 

	In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely 
as not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is 
so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical 
findings of record.  The examiner also 
should provide complete rationale for 
all conclusions reached. 

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the VCAA"), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

4.		The RO should then readjudicate the 
veteran's claim.  To the extent the claim 
on appeal remains denied, the veteran 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on his claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the report from the examination 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



